Opinion issued December 21, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00721-CV
____________

TRACY GARZA, Appellant

V.

J & M SALES OF TEXAS LLC D/B/A FALLAS PAREDES, Appellees



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2005-13070



MEMORANDUM OPINION
	Appellant has filed an unopposed motion to dismiss her appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.